—Judgment unanimously affirmed. Memorandum: We reject defendant’s argument that the People failed to disprove the agency defense. The facts tending to establish the defense were provided by the testimony of the codefendant and the court was not bound to credit that testimony. We also conclude that the verdict was not against the weight of the evidence and that the sentence was not harsh and excessive. (Appeal from Judgment of Erie County Court, Rogowski, J. — Criminal Sale Controlled Substance, 3rd Degree.) Present — Green, J. P., Fallon, Boomer, Davis and Boehm, JJ.